Case 2:18-cv-07465-NJB-MBN Document 103-4 Filed 11/26/19 Page 1 of 6




                                                               EXHIBIT
                                                                  D
Case 2:18-cv-07465-NJB-MBN Document 103-4 Filed 11/26/19 Page 2 of 6
Case 2:18-cv-07465-NJB-MBN Document 103-4 Filed 11/26/19 Page 3 of 6
Case 2:18-cv-07465-NJB-MBN Document 103-4 Filed 11/26/19 Page 4 of 6
Case 2:18-cv-07465-NJB-MBN Document 103-4 Filed 11/26/19 Page 5 of 6
Case 2:18-cv-07465-NJB-MBN Document 103-4 Filed 11/26/19 Page 6 of 6
